Order entered July 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00379-CV

                                  MAY LTAIF, Appellant

                                             V.

                               RAMA NPL 1, LLC, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-07215-C

                                         ORDER
       Before the Court is appellee’s July 23, 2019 unopposed motion for an extension of time

to file its brief on the merits. We GRANT the motion and extend the time to August 21, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE